IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 400 WAL 2014
RESPONDENT                    :
                              :
                              : Petition for Allowance of Appeal from the
         v.                   : Order of the Superior Court
                              :
                              :
SPENCER SPIKER,               :
                              :
               Petitioner     :


                                    ORDER


PER CURIAM

     AND NOW, this 5th day of February, 2015, the Petition for Allowance of Appeal

is DENIED.